Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions involving the *744construction of the Constitution of the United States, viz.: Petitioner contended that the police power of the municipality (Town of Gates) had been unconstitutionally exercised against it and that' its property had been unconstitutionally taken, without just compensation, in violation of the Fifth Amendment to the Constitution of the United States as applied to the States by the Fourteenth Amendment. The Court of Appeals held that there was no constitutional impairment of any property right of petitioner. [See 19 N Y 2d 739.]